Exhibit 10.14
WRIGHT MEDICAL GROUP, INC.
Stock Option Grant Agreement
Non-US Employee
Award Granted to (“Grantee”):
Grant Date:
Number of Shares (“Shares”):
Option Price:
          THIS STOCK OPTION GRANT AGREEMENT (the “Agreement”) including any
country-specific appendix hereto, is made as of the Grant Date by and between
Wright Medical Group, Inc., a Delaware corporation with its principal place of
business at 5677 Airline Road, Arlington, Tennessee 38002 (the “Company”) and
Grantee pursuant to the Wright Medical Group, Inc. 1999 Equity Incentive Plan,
as amended from time to time (the “Plan”) and which is hereby incorporated by
reference.
          WHEREAS, Grantee is associated with the Company or its affiliate as an
employee; and
          WHEREAS, the Compensation Committee of the Company’s Board of
Directors (the “Committee”) has authorized that Grantee be granted the right and
option to purchase from the Company the Shares of the Company’s Common Stock
(“Stock”) subject to the terms and restrictions stated below;
           NOW, THEREFORE, the parties agree as follows:

1.   Grant of Options. Subject to the terms and conditions of this Agreement and
of the Plan, the Company hereby grants to Grantee the right and option (the
right to purchase any one share of Stock under this Agreement being an “Option”)
during the period commencing on the Grant Date and ending on the 10th
anniversary of the Grant Date (the “Expiration Date”) to purchase from the
Company the Shares. Each Option shall have an exercise price per share equal to
the Option Price indicated above.

2.   Vesting Schedule. The Options shall vest as to one-fourth (1/4) of the
Shares on the first anniversary of the Grant Date, and as to an additional
one-fourth (1/4) on each succeeding anniversary date, so as to be 100% vested on
the fourth anniversary of the Grant Date, conditioned upon Grantee maintaining
status as an Eligible Person (as defined in the Plan) as of each vesting date.
Notwithstanding the foregoing, the interest of Grantee to the Options shall vest
as to:

  2.1.   100% of the then unvested Options upon a Change of Control. For
purposes of this Agreement, a “Change of Control” shall mean the first to occur
on or after the Grant Date of any of the following:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more (on a fully
diluted basis) of either (A) the then outstanding shares of Stock, taking into
account as outstanding for this purpose such Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Stock (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (x) any acquisition by the Company or any
“affiliate” of the Company, within the meaning of 17 C.F.R. § 230.405 (an
“Affiliate”), (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (z) any
acquisition by any corporation or business entity pursuant to a transaction
which complies with clauses (A) and (B) of

 



--------------------------------------------------------------------------------



 



Stock Option Grant Agreement
Page 2
subsection (a) of this Section 2.1 (persons and entities described in clauses
(x), (y), and (z) being referred to herein as “Permitted Holders”);
(b) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any Permitted Holder) beneficially owns, directly or
indirectly, 50% or more (on a fully diluted basis) of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination, taking into account as outstanding for this purpose such
common stock issuable upon the exercise of options or warrants, the conversion
of convertible stock or debt, and the exercise of any similar right to acquire
such common stock, or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the incumbent Board at the time of the execution of
the initial agreement providing for such Business Combination;
(c) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;
(d) The sale of at least 80% of the assets of the Company to an unrelated party,
or completion of a transaction having a similar effect; or
(e) The individuals who on the date of this Agreement constitute the Board of
Directors thereafter cease to constitute at least a majority thereof; provided
that any person becoming a member of the Board of Directors subsequent to the
date of this Agreement and whose election or nomination was approved by a vote
of at least two-thirds of the directors who then comprised the Board of
Directors immediately prior to such vote shall be considered a member of the
Board of Directors on the date of this Agreement.

3.   Restrictions.

  3.1.   Except as specifically authorized by the Committee, Grantee may not
transfer the Options except by will or the laws of descent and distribution and
the Options shall be exercisable during the Grantee’s lifetime only by the
Grantee or, in the event of Grantee’s incapacity, Grantee’s guardian or legal
representative. Except as so authorized, no purported assignment or transfer of
the Options, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise (except by will or the laws of
descent and distribution), shall vest in the assignee or transferee any interest
or right herein whatsoever.     3.2.   By accepting the Options, Grantee
represents and agrees for Grantee and Grantee’s transferees (whether by will or
the laws of descent and distribution) that:

 



--------------------------------------------------------------------------------



 



Stock Option Grant Agreement
Page 3
(a) For the period commencing on the Grant Date and ending on the first
anniversary of the date upon which Grantee loses status as an Eligible Person
(such date is hereinafter referred to as the “Covenant Period”), with respect to
any Country in which the Company is engaged in business during Grantee’s
employment with the Company, Grantee shall not participate or engage, directly
or indirectly, for Grantee or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, agent,
officer, director, stockholder, partner, joint venturer, investor or otherwise,
in any business activities if such activity consists of any activity undertaken
or expressly planned to be undertaken by the Company or any of its subsidiaries
or by Grantee at any time during which Grantee maintained status as an Eligible
Person.
(b) Except with the Company’s prior written approval or as may otherwise be
required by law or legal process, Grantee shall not disclose any material or
information which is confidential to the Company or its subsidiaries and not in
the public domain or generally known in the industry, whether tangible or
intangible, made available, disclosed or otherwise known to Grantee as a result
of Grantee’s status as an Eligible Person.
(c) During the Covenant Period, Grantee shall not attempt to influence, persuade
or induce, or assist any other person in so persuading or inducing, any employee
of the Company or its subsidiaries to give up, or to not commence, employment or
a business relationship with the Company.

  3.3.   The Company shall have the right, but not the obligation, to purchase
and acquire from Grantee any or all of the Shares previously acquired by Grantee
upon exercise of an Option (the “Repurchased Shares”) if the Committee
reasonably determines that Grantee has violated the covenants set forth in this
Agreement or Grantee’s loss of status as an Eligible Person is a result of
termination of employment for Cause (as defined in the Plan) or Grantee’s loss
of status as an Eligible Person could have resulted from termination of
employment for Cause. The Company may exercise the right granted to it under
this Section 3.3 by delivering written notice to Grantee stating that the
Company is exercising the repurchase right granted to it under this Section 3.3.
The delivery of such notice by the Company to Grantee shall constitute a binding
commitment of the Company to purchase and acquire all of the Repurchased Shares.
The total purchase price for the Repurchased Shares shall be delivered to the
Grantee against delivery by Grantee of certificates evidencing the Repurchased
Shares no later than 30 days after the delivery of the election notice by the
Company. The price per share of the Repurchased Shares shall be the lesser of 1)
the Fair Market Value (as defined in the Plan) of each of the Repurchased Shares
on the date of the Company’s delivery of its written notice to Grantee or 2) the
Option Price.     3.4.   The Company shall have the right, and not the
obligation, to cancel any or all of the Options if the Committee reasonably
determines that Grantee has violated the covenants set forth in this Agreement.
The Company may exercise the right granted to it under this Section 3.4 by
delivering a written notice to Grantee stating that the Company is exercising
the cancellation right granted to it under this Section 3.4.     3.5.  
Notwithstanding anything in this Section 3 to the contrary, the Company shall
not be obligated to purchase any Stock at any time to the extent that the
purchase would result in a violation of any law, statute, rule, regulation,
order, writ, injunction, decree or judgment promulgated or entered by any
Federal, state, local or foreign court or governmental authority applicable to
the Company or any of its property.

 



--------------------------------------------------------------------------------



 



Stock Option Grant Agreement
Page 4

  3.6.   The parties intend the restrictions in Sections 3.2, 3.3, and 3.4 to be
completely severable and independent, and any invalidity or unenforceability of
any one or more such restrictions shall not render invalid or unenforceable any
one or more restrictions.

4.   Exercise; Payment for and Delivery of Shares. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price shall be
payable in cash and/or shares of Stock value at the Fair Market Value (as
defined in the Plan) on the date the Option is exercised or, in the discretion
of the Committee, either (i) in other property having a fair market value on the
date of exercise equal to the Option Price, or (ii) by delivering to the
Committee a copy of irrevocable instructions to a stockbroker to deliver
promptly to the Company an amount of sale or loan proceeds sufficient to pay the
Option Price.

5.   Loss of Status as an Eligible Person. If prior to the Expiration Date
Grantee ceases to be an Eligible Person, unless otherwise determined by the
Compensation Committee, the Options shall expire on the earlier of the
Expiration Date or the date that is ninety days after the date upon which
Grantee ceased to be an Eligible Person. In such event, the Options shall remain
exercisable by Grantee until expiration only to the extent the Options were
exercisable at the time that Grantee ceased to be an Eligible Person.

6.   Stockholder Rights. Grantee or a transferee of the Options shall have no
rights as a stockholder with respect to any Shares covered by the Options until
Grantee shall have become the holder of record of such shares (and the Company
shall use its reasonable best efforts to cause Grantee to become the holder of
record of such shares), and, except as provided in Section 7 of this Agreement,
no adjustment shall be made for dividends or distributions or other rights in
respect of such Shares for which the record date is prior to the date upon which
he or she shall become the holder of record thereof.

7.   Changes in Capital Structure. In accordance with and subject to the
applicable terms of the Plan, the Options shall be subject to adjustment or
substitution, as determined by the Committee, as to the number, price or kind of
Stock or other consideration subject to such Options or as otherwise determined
by the Committee to be equitable (i) in the event of changes in the outstanding
Stock or in the capital structure of the Company by reason of stock dividends,
stock splits, reverse stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the date hereof or (ii) in the event of any
change in applicable laws or any change in circumstances which results in or
would result in any substantial dilution or enlargement of the rights granted
to, or available for, Grantee. No such adjustment shall be made which would
result in an increase in the amount of gain or a decrease in the amount of loss
inherent in the Options. The Company shall give Grantee written notice of an
adjustment hereunder. Notwithstanding anything herein to the contrary, in the
event of any of the following:

(a) The Company is merged or consolidated with another corporation or entity
and, in connection therewith, consideration is received by stockholders of the
Company in a form other than stock or other equity interests of the surviving
entity;
(b) All or substantially all of the assets of the Company are acquired by
another person; or
(c) The Company’s reorganization or liquidation;
then the Committee may, in its discretion and upon at least ten days advance
notice to the affected persons, cancel any outstanding Options and pay to
Grantee, in cash, the value of such Options based

 



--------------------------------------------------------------------------------



 



Stock Option Grant Agreement
Page 5
upon the price per share of Stock received or to be received by other
stockholders of the Company in such event and the per share exercise price of
the Options.

8.   Requirements of Law.

  8.1.   By accepting the Options, Grantee represents and agrees for Grantee and
any transferees (whether by will or the laws of descent and distribution) that,
unless a registration statement under the Securities Act is in effect as to the
shares purchased upon any exercise of the Options, (i) any and all Shares so
purchased shall be acquired for his or her personal account and not with a view
to or for sale in connection with any distribution, and (ii) each notice of the
exercise of any portion of this Option shall be accompanied by a representation
and warranty in writing, signed by the person entitled to exercise the same,
that the shares are being so acquired in good faith for his or her personal
account and not with a view to or for sale in connection with any distribution.
    8.2.   No certificate or certificates for Shares may be purchased, issued or
transferred if the exercise hereof or the issuance or transfer of such Shares
shall constitute a violation by the Company or Grantee of any (i) provision of
any Federal, state or other securities law, (ii) requirement of any securities
exchange listing agreement to which the Company may be a party, or (iii) other
requirement of law or of any regulatory body having jurisdiction over the
Company. Any reasonable determination in this connection by the Company, upon
notice given to Grantee, shall be final, binding and conclusive.     8.3.   The
certificates representing shares of Common Stock acquired pursuant to the
exercise of Options shall carry such appropriate legend, and such written
instructions shall be given to the Company’s transfer agent, as may be deemed
necessary or advisable by counsel to the Company in order to comply with the
requirements of the Securities Act or any state securities laws.

9.   Taxes. Regardless of any action the Company or Grantee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to Grantee’s
participation in the Plan and legally applicable to Grantee or deemed by the
Company or the Employer to be an appropriate charge to Grantee even if
technically due by the Company or the Employer (“Tax-Related Items”), Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Grantee’s responsibility and may exceed the amount actually withheld by
the Company or the Employer. Grantee further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Options,
the issuance of shares of Stock upon exercise of the Options, the subsequent
sale of shares of Stock issued or to be issued upon exercise of the Options and
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Options to
reduce or eliminate Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Grantee has become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, Grantee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.       To the extent that the
exercise of Options results in any taxable or tax withholding event, as
applicable, Grantee agrees that the obligation shall be satisfied in the
following manner: The Company shall retain and instruct a registered broker(s)
to sell such number of Shares issued upon exercise of Options necessary to
satisfy the Company’s tax or withholding obligations, after deduction of the
broker’s commission, and the broker shall remit to the Company the cash
necessary in order for the Company to satisfy its tax or withholding
obligations. Grantee covenants to execute

 



--------------------------------------------------------------------------------



 



Stock Option Grant Agreement
Page 6

    any such documents as are requested by the broker of the Company in order to
effectuate the sale of the Shares and payment of the tax obligations to the
Company. The Grantee represents to the Company that, as of the date hereof, he
or she is not aware of any material nonpublic information about the Company or
the Shares. The Grantee and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Shares pursuant to this
Section, consistent with the affirmative defense to liability under Section
10(b) of the Exchange Act under Rule 10b5-1(c) promulgated under the Exchange
Act.*       To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, Grantee is deemed to have been issued the full number of shares of
Stock subject to the exercised Options, notwithstanding that a number of the
shares of Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of Grantee’s participation in the Plan.    
  Grantee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Grantee’s participation in the Plan that cannot be satisfied
by the means previously described. The Company may refuse to issue or deliver
the shares of Stock or the proceeds of the sale of shares of Stock, if Grantee
fails to comply with his or her obligations in connection with the Tax-Related
Items.   10.   Governing Law. The grant of Options and the provisions of this
Agreement are governed by, and subject to, the laws of the State of Delaware,
without regard to the conflict of law provisions, as provided in the Plan.      
For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Tennessee, agree that such litigation shall be conducted in the courts
of Shelby County, Tennessee, or the federal courts for the United States for the
Western District of Tennessee, where this grant is made and/or to be performed.
  11.   Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.   12.   Nature of Grant. In accepting the Options,
Grantee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
(b) the grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;
 

*   Grantee understands that the sale of Shares to satisfy the Company’s
withholding obligations will be considered a sale for purposes of short-swing
liability under Section 16(b) of the Exchange Act. Any profit realized in a
purchase of shares of the Company’s stock within six months of the sale may be
recovered by the Company or by a stockholder of the Company on behalf of the
Company.

 



--------------------------------------------------------------------------------



 



Stock Option Grant Agreement
Page 7
(c) all decisions with respect to future grants of Options, if any, will be at
the sole discretion of the Company;
(d) Grantee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Grantee’s employment relationship at any time;
(e) Grantee is voluntarily participating in the Plan;
(f) the Options and the shares of Stock underlying the Options are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of Grantee’s employment contract, if any;
(g) the Options and the shares of Stock underlying the Options are not intended
to replace any pension rights or compensation;
(h) the Options and the shares of Stock underlying the Options are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any subsidiary or affiliate of the Company;
(i) the grant of Options and Grantee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any subsidiary or affiliate of the Company;
(j) the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty;
(k) in consideration of the grant of the Options, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Options resulting
from termination of Grantee’s employment with the Company or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws) or a
violation of the covenants and Grantee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim;
(l) in the event of termination of Grantee’s employment (whether or not in
breach of local labor laws), Grantee’s right to vest in the Options under the
Plan, if any, will terminate effective as of the date that Grantee is no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when Grantee is no longer actively employed for purposes
of the Options; and
(m) the Options and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

 



--------------------------------------------------------------------------------



 



Stock Option Grant Agreement
Page 8

13.   No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan, or Grantee’s acquisition or sale of the
underlying shares of Stock. Grantee is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Grantee’s participation
in the Plan before taking any action related to the Plan.   14.   Data Privacy.
Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data as described
in this Agreement and any other Option grant materials by and among, as
applicable, the Employer, the Company and its subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan.       Grantee understands that the Company and the
Employer may hold certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
Options or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in Grantee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).      
Grantee understands that Data may be transferred to a stock plan service
provider as may be selected by the Company in the future, which would assist the
Company with the implementation, administration and management of the Plan.
Grantee understands that the recipients of the Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than Grantee’s country.
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting Grantee’s local
human resources representative. Grantee authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Grantee’s participation in the Plan.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan. Grantee
understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing his
or her consent may affect Grantee’s ability to participate in the Plan. For more
information on the consequences of Grantee’s refusal to consent or withdrawal of
consent, Grantee understands that Grantee may contact his or her local human
resources representative.   15.   Language. If Grantee has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.   16.  
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.   17.   Appendix. Notwithstanding any provisions in this Agreement,
the grant of Options shall be subject to any special terms and conditions set
forth in any Appendix to this Agreement for Grantee’s country. Moreover, if
Grantee relocates to one of the countries included in the Appendix, the special
terms and

 



--------------------------------------------------------------------------------



 



Stock Option Grant Agreement
Page 9

    conditions for such country will apply to Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Agreement.   18.  
Miscellaneous.

  18.1.   The Company shall not be required (i) to transfer on its books any
shares of Stock of the Company which have been sold or transferred in violation
of any provisions set forth in this Agreement, or (ii) to treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.     18.2.   The
parties agree to execute such further instruments and to take such action as may
be reasonably necessary to carry out the intent of this Agreement.     18.3.  
Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon delivery to Grantee at the address of Grantee
then on file with the Company.     18.4.   Neither the Plan nor this Agreement
nor any provisions under either shall be construed so as to grant Grantee any
right to remain associated with the Company or any of its affiliates.     18.5.
  This Agreement, subject to the provisions of the Plan, constitutes the entire
agreement of the parties with respect to the subject matter hereof.

 



--------------------------------------------------------------------------------



 



Stock Option Grant Agreement
Page 10
     This Agreement and the Options evidenced by this Agreement will not be
effective until an original signed Agreement is received by the Wright Medical
Group, Inc. Legal Department. Please print and sign this Agreement immediately,
then send the signed Agreement to the Wright Medical Group, Inc. Legal
Department as soon as possible.
     AGREED AND ACCEPTED:

                  GRANTEE:       WRIGHT MEDICAL GROUP, INC.    
 
               
 
      By:        
 
         
 
Jason P. Hood, Vice President,    
 
          General Counsel, and Secretary    

 



--------------------------------------------------------------------------------



 



APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF
WRIGHT MEDICAL GROUP, INC.
STOCK OPTION GRANT AGREEMENT
NON-US EMPLOYEE
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Options
granted to Grantee under the Plan if Grantee resides in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which Grantee should be aware with respect to Grantee’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of
September 2008. Such laws are often complex and change frequently. As a result,
the Company strongly recommends that Grantee not rely on the information in this
Appendix as the only source of information relating to the consequences of
Grantee’s participation in the Plan because the information may be out of date
at the time that the Options vest or Grantee sells Stock acquired under the
Plan.
In addition, the information contained herein is general in nature and may not
apply to Grantee’s particular situation and the Company is not in a position to
assure Grantee of a particular result. Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in Grantee’s country
may apply to Grantee’s situation.
Finally, if Grantee is a citizen or resident of a country other than the one in
which Grantee is currently working, the information contained herein may not be
applicable to Grantee.
BELGIUM
There are no country specific provisions.
CANADA
Notifications
French Language Provision. The following provisions will apply if Grantee is a
resident of Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.
Termination of Service. This provision replaces Section 6(l) of the Agreement:
In the event of the termination of Grantee’s employment (whether or not in
breach of local labor laws), Grantee’s right to vest in Options under the Plan,
if any, will terminate effective as of the date that is the earlier of (1) the
date Grantee receives notice of termination of Service from the Company or the

A-1



--------------------------------------------------------------------------------



 



Employer, or (2) the date Grantee is no longer actively providing Service,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law, regulatory law
and/or common law); the Committee shall have the exclusive discretion to
determine when Grantee is no longer actively employed for purposes of the
Options.
Data Privacy. This provision supplements paragraph 8 of the Agreement:
Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Grantee further authorizes the Company, any Parent, Subsidiary or Affiliate and
the administrator of the Plan to disclose and discuss the Plan with their
advisors. Grantee further authorizes the Company and any Parent, Subsidiary or
Affiliate to record such information and to keep such information in Grantee’s
employee file.
FRANCE
There are no country specific terms.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Grantee uses a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Stock acquired under the Plan, the bank will make the report for Grantee. In
addition, Grantee must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 on a monthly basis.
ITALY
Terms and Conditions
Data Privacy. This provision replaces in its entirety paragraph 8:
Grantee understands that the Employer and/or the Company may hold certain
personal information about Grantee, including, but not limited to, Grantee’s
name, home address and telephone number, date of birth, social security number
(or any other social or national identification number), salary, nationality,
job title, number of Stock held and the details of all Options or any other
entitlement to Stock awarded, cancelled, exercised, vested, unvested or
outstanding (the “Data”) for the purpose of implementing, administering and
managing Grantee’s participation in the Plan. Grantee is aware that providing
the Company with Grantee’s Data is necessary for the performance of this
Agreement and that Grantee’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
Grantee’s ability to participate in the Plan.
The Controller of personal data processing is [INSERT NAME AND CONTACT DETAILS
OF ITALIAN AFFILIATE]. Grantee understands that the Data may be transferred to
the Company or any of its Parent, Subsidiary or Affiliates, or to any third
parties assisting in the implementation, administration and management of the
Plan, including any transfer required to a broker or other third party with whom
Stock acquired pursuant to the vesting of the Options or cash from the sale of
such Stock may be deposited. Furthermore, the recipients that may receive,
possess, use, retain and transfer such Data for the above mentioned purposes may
be located in Italy or elsewhere, including outside of the European Union and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than Grantee’s country. The processing activity,
including the transfer of Grantee’s personal data abroad, outside of the

A-2



--------------------------------------------------------------------------------



 



European Union, as herein specified and pursuant to applicable laws and
regulations, does not require Grantee’s consent thereto as the processing is
necessary for the performance of contractual obligations related to the
implementation, administration and management of the Plan. Grantee understands
that Data processing relating to the purposes above specified shall take place
under automated or non-automated conditions, anonymously when possible, that
comply with the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.
Grantee understands that Data will be held only as long as is required by law or
as necessary to implement, administer and manage Grantee’s participation in the
Plan. Grantee understands that pursuant to art.7 of D.lgs 196/2003, Grantee has
the right, including but not limited to, access, delete, update, request the
rectification of Grantee’s Data and cease, for legitimate reasons, the Data
processing. Furthermore, Grantee is aware that Grantee’s Data will not be used
for direct marketing purposes. In addition, the Data provided can be reviewed
and questions or complaints can be addressed by contacting a local
representative available at the following address: [INSERT].
Plan Document Acknowledgment. In accepting the Options, Grantee acknowledges
that Grantee has received a copy of the Plan and the Agreement and has reviewed
the Plan and the Agreement, including this Appendix, in their entirety and fully
understands and accepts all provisions of the Plan and the Agreement, including
this Appendix. Grantee further acknowledges that Grantee has read and
specifically and expressly approves the following paragraphs of the Agreements:
Vesting Schedule, Conversion into Stock, Responsibility for Taxes, Nature of
Grant and Data Privacy.
Notifications
Exchange Control Information. Grantee is required to report in Grantee’s annual
tax return: (a) any transfers of cash or Stock to or from Italy exceeding
€10,000 or the equivalent amount in U.S. dollars; and (b) any foreign
investments or investments (including proceeds from the sale of Stock underlying
Options acquired under the Plan) held outside of Italy exceeding €10,000 or the
equivalent amount in U.S. dollars, if the investment may give rise to income in
Italy. Grantee is exempt from the formalities in (a) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on Grantee’s behalf.
JAPAN
There are no country specific provisions.
NETHERLANDS
Notifications
Insider-Trading Notification. Grantee should be aware of the Dutch
insider-trading rules, which may impact the sale of Stock issued to Grantee upon
exercise of the Options. In particular, Grantee may be prohibited from
effectuating certain transactions involving Stock if Grantee has inside
information about the Company. If Grantee is uncertain whether the
insider-trading rules apply to Grantee, Grantee should consult Grantee’s
personal legal advisor.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement paragraph 5 of the
Agreement:

A-3



--------------------------------------------------------------------------------



 



Grantee agrees that if Grantee does not pay or the Employer or the Company does
not withhold from Grantee the full amount of Tax-Related Items that Grantee owes
due to the vesting or exercise of the Options, or the release or assignment of
the Units for consideration, or the receipt of any other benefit in connection
with the Units (the “Taxable Event”) within 90 days after the Taxable Event, or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003, then the amount that should have been withheld
shall constitute a loan owed by Grantee to the Employer, effective 90 days after
the Taxable Event. Grantee agrees that the loan will bear interest at the HM
Revenue and Custom’s official rate and will be immediately due and repayable by
Grantee, and the Company and/or the Employer may recover it at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
Grantee by the Employer, by withholding in Stock issued upon exercise of the
Options or from the cash proceeds from the sale of Stock or by demanding cash or
a cheque from Grantee. Grantee also authorizes the Company to delay the issuance
of any Stock to Grantee unless and until the loan is repaid in full.
Notwithstanding the foregoing, if Grantee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Grantee is an officer or executive director and
Tax-Related Items are not collected from or paid by Grantee within 90 days of
the Taxable Event, the amount of any uncollected Tax-Related Items may
constitute a benefit to Grantee on which additional income tax and national
insurance contributions may be payable. Grantee acknowledges that the Company or
the Employer may recover any such additional income tax and national insurance
contributions at any time thereafter by any of the means referred to in
paragraph 5 of the Agreement.

A-4